Citation Nr: 1805843	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-27 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and T.B.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to August 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In September 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The issue of entitlement to service connection for Gulf War syndrome was raised at the Veteran's September 2017 hearing on appeal.  See Hearing Transcript at 19 (September 2017).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks service connection for fibromyalgia.  At his September 2017 hearing, he testified that fibromyalgia is attributable to service.  He reported several theories of entitlement:  He suggested that fibromyalgia diagnosed after service was related to his symptoms of aching and pain in service, which continued thereafter; he suggested that his back complaints in service represented the first manifestations or onset of fibromyalgia; he suggested that his September 1991 bicycle accident triggered the onset of fibromyalgia, which was formally diagnosed some years after service separation; and he suggested that fibromyalgia was related to exposure to sand and/or dust particles or contaminants on vehicles/equipment that had been in used in Operation Desert Storm.  The Veteran reported that he was initially diagnosed with fibromyalgia in 1997 by Dr. J.P. in Knoxville, Iowa.  See Hearing Transcript at 8.

To ensure that VA has met its duty to assist the Veteran, the Board finds that remand is necessary to decide the claim.  38 C.F.R. § 3.159(c).  It is noted that, although a VA medical opinion was obtained in July 2014, the medical opinion did not address the Veteran's theories of entitlement.  Also, the record does not include the 1997 medical records showing a diagnosis for fibromyalgia, which was identified by the Veteran at his recent hearing.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify all medical providers between service separation and 1999, and then obtain those records, to include the medical records of Dr. J.P. (see Hearing Transcript at 8).  All attempts to obtain the records should be documented in the claims file.  If the AOJ is unable to procure any private treatment records identified, then the AOJ should notify the Veteran of any negative responses to VA requests and afford him an opportunity to provide those records.

2.  After the above action is completed, the Veteran should be scheduled for a VA examination to ascertain the etiology and/or date of onset of fibromyalgia by a physician.  The claims file must be reviewed and the review noted in the report.  A complete medical history should be obtained.  The physician should answer the following questions?

(a)  Accepting the Veteran's sworn testimony that symptoms of aching and pain began in service, which continued thereafter, is it as likely as not (50 percent or greater probability) that fibromyalgia was first manifested or had its onset in service?

(b)  Is it as likely as not (50 percent or greater probability) that the Veteran's documented back complaints in service represent the first manifestations or onset of fibromyalgia?

(c)  Is it as likely as not (50 percent or greater probability) that the Veteran's September 1991 bicycle accident triggered the onset of fibromyalgia that was formally diagnosed some years after service separation?

A complete rationale for the medical opinion is required. The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

